UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 LANTRONIX, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Lantronix to Present at the Merriman Capital Investor Summit in New York City on November 16, 2010 Irvine, Calif., November 11, 2010 - Lantronix, Inc. (NASDAQ: LTRX), a global provider of secure, network-enabling technologies, today announced that Jerry Chase, President and CEO, and Reagan Sakai, CFO, will present at the Merriman Capital 7th Annual Investor Summit 2010 in New York City on Tuesday, November 16, 2010 at 8:30 a.m. Eastern time. The conference is being held at the InterContinental New York Times Square Hotel. A live and archived webcast of the presentation can be accessed from the investor section of Lantronix’ website at www.lantronix.com. Conference Details: § Merriman Capital 7th Annual Investor summit 2010 § November 16, 2010 § InterContinental Times Square Hotel, New York City § More information can be found at: http://www.merrimanco.com About Lantronix Lantronix, Inc. (NASDAQ: LTRX) is a global leader of secure communication technologies that simplify remote access, management and control of any electronic device. Our solutions empower businesses to make better decisions based on real-time information, and gain a competitive advantage by generating new revenue streams, improving productivity and increasing efficiency and profitability. Easy to integrate and deploy, Lantronix products remotely connect and control electronic equipment via the Internet, provide secure remote access to firewall-protected equipment, and enable remote management of IT equipment over the Internet. Founded in 1989, Lantronix serves some of the largest security, industrial and building automation, medical, transportation, retail/POS, financial, government, consumer electronics/appliances, IT/data center and pro-AV/signage entities in the world. The company's headquarters are located in Irvine, Calif. For more information, visit www.lantronix.com. Additional Information On October 29, 2010, Lantronix filed a definitive proxy statement with the Securities and Exchange Commission in connection with the Company’s annual meeting.Stockholders are urged to read the definitive proxy statement, because it contains important information.Stockholders may obtain, free of charge, copies of the definitive proxy statement and other documents filed by Lantronix with the Securities and Exchange Commission at the Securities and Exchange Commission’s website, http://www.sec.gov.In addition, stockholders may obtain copies of our definitive proxy statement and other documents filed with the Securities and Exchange Commission by Lantronix free of charge by writing to Lantronix, Inc., 167 Technology Drive, Irvine, California 92618. Investor Relations Contact Charles Messman or Todd Kehrli, MKR Group Inc., 323-468-2300 ltrx@mkr-group.com Media Contacts: Jamie Moser / Jennifer Friedman Joele Frank, Wilkinson Brimmer Katcher 212-355-4449 2
